Citation Nr: 0514180	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  98-12 265	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include a cardiovascular disability manifested 
by right-sided chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran retired from active duty in June 1997 with over 
20 years of active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied, in pertinent part, 
entitlement to service connection for a bilateral knee 
disability and a cardiovascular disorder, to include a 
disorder manifested by right-sided chest pain.  (The file has 
since been transferred to the jurisdiction of the San Diego, 
California Regional Office.)  In June 2003, the Board 
remanded the appeal for further development.

In July 2002, the veteran appeared and proffered testimony at 
the RO before the undersigned member of the Board. The tape 
containing the veteran's testimony at this hearing has been 
lost.  In light of this unfortunate event, the Board, in a 
letter dated in April 2003, offered the veteran an 
opportunity for another hearing and provided him 30 days in 
which to respond.  No response has been received from the 
veteran.  Accordingly, the Board will proceed with the 
assumption that the veteran does not want a further hearing.

In a December 2003 rating decision, the RO granted service 
connection for patellofemoral pain syndrome, bilateral knees, 
and assigned a 10 percent evaluation for each knee.  The 
veteran was notified of this decision in December 2003.  
Thus, the issue of service connection for a bilateral knee 
disability is no longer before the Board.  In a March 2005 
statement, the veteran's representative expressed the 
veteran's contention that his bilateral knee disability is 
more severe than currently evaluated.  As the veteran's 
disagreement with the rating assigned was received after the 
one-year appeal period, the Board views this statement as new 
claims of entitlement to an increased rating for 
patellofemoral pain syndrome of the left knee and entitlement 
to an increased rating for patellofemoral pain syndrome of 
the right knee.  The issues are referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran does not currently have a cardiovascular 
disability, to include a cardiovascular disability manifested 
by right-sided chest pain.


CONCLUSION OF LAW

A cardiovascular disability, to include a cardiovascular 
disability manifested by right-sided chest pain, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claim.  In 
August 2001 and July 2003 letters, VA informed the veteran 
and his representative of the information and evidence 
necessary to substantiate a claim for service connection.  In 
addition, VA provided the veteran with a copy of the appealed 
July 1997 rating decision, September 1997 statement of the 
case, and February 1998 and March 2004 supplemental 
statements of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in the August 2001 and July 
2003 letters, VA informed the veteran and his representative 
that VA would assist in obtaining relevant records and asked 
him to identify sources of any relevant records, including 
medical and employment records, so that VA could request 
those records on his behalf.  VA also asked the veteran to 
submit any medical reports that he had.  Lastly, VA informed 
the veteran that it is his responsibility to ensure that VA 
receives all the evidence necessary to support his claim.  
Thus, the Board finds that the veteran was informed of the 
evidence he was responsible for submitting and the evidence 
VA would obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board also finds that the 
veteran was informed that he could submit any records in his 
possession relevant to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, VA examination reports, and statements made by the 
veteran in support of his claim.  Additionally, in light of 
the Board's finding that the veteran does not currently have 
a cardiovascular disability, to include a cardiovascular 
disability manifested by right-sided chest pain, the Board 
concludes that VA will discontinue providing assistance in 
obtaining evidence because the evidence obtained indicates 
that there is no reasonable possibility that further 
assistance would substantiate this claim.  See 38 C.F.R. 
§ 3.159(d).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (describing harmless error).  
Given that the original rating decision predated the VCAA, 
the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the August 2001 and July 2003 letters, along with 
the above-mentioned correspondences, and subsequently 
readjudicated his claim in March 2004.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the veteran.  See Bernard, supra.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38C.F.R. § 3.303(a) 
(2004).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

The Board notes that the veteran's service medical records 
reflect complaints of chest pain and heart palpitations.  The 
Board observes, however, that tests revealed no actual 
cardiovascular disability.  A March 1979 entry in the service 
medical records reflects complaints of sharp pain on the 
right side of the chest, but the assessment was a muscle 
strain.  A December 1995 entry reflects complaints of heart 
palpitations; however, an echocardiogram performed later that 
month reflects normal findings and a January 1996 entry 
reflects nonthreatening PVCs (premature ventricular 
contractions) on 24-hour Holter monitoring.  In addition, a 
February 1997 radiology report reflects a normal chest.  
Finally, the veteran's March 1997 separation examination 
report also reflects normal heart findings.  Thus, the Board 
finds that the veteran did not have a cardiovascular 
disability in service.  

The Board also notes that post-service medical records 
reflect complaints of heart palpitations and pain and 
pressure in the chest, and that the veteran had been on heart 
medication.  The Board observes, however, that the veteran is 
not currently taking any heart medication and that the 
veteran has not been diagnosed with a cardiovascular 
disability.  A September 1997 VA treatment note reflects 
complaints of left chest pain, but X-rays taken later that 
month reflect a normal chest.  A November 1997 VA treatment 
note shows complaints of palpitations.  A December 1997 VA 
examination report provides a diagnosis of chest pain, noting 
a pending stress test, and a January 1998 exercise EKG 
(electrocardiogram) report provides an impression of no 
electrocardiographic evidence of exercise induced arrhythmia 
or ischemia.  Similarly, a September 1998 VA examination 
report states that the veteran does not have any 
cardiovascular abnormality.  Likewise, a February 2004 VA 
examination report reflects no evidence of cardiac disease 
and states that the veteran's chest pain is neither cardiac 
in nature nor debilitating.  Furthermore, a subsequent 
February 2004 VA treatment note continues to show normal 
cardiovascular findings.  Thus, the Board finds that the 
veteran does not currently have a cardiovascular disability.

In sum, the medical evidence of record fails to show that the 
veteran has a cardiovascular disability, to include a 
cardiovascular disability manifested by right-sided chest 
pain.  In this regard, the Board observes that, in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  See 38 U.S.C.A. §§ 1110, 
1131; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The Board acknowledges the veteran's contentions that he has 
a cardiovascular disability that is related to service.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a cardiovascular disability, to 
include a cardiovascular disability manifested by right-sided 
chest pain.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cardiovascular disability, to 
include a cardiovascular disability manifested by right-sided 
chest pain, is denied.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


